                      Case 1:16-cv-11666-LTS Document 145-11 Filed 09/13/19 Page 1 of 3
        4.



                          COMMONWEALTH OF MASSACHUSETTS
                                         DEPARTMENT OF CORRECTION
                                           INMATE GRIEVANCE FORM
                        FORWARD TO INSTITUTIONAL GRIEVANCE COORDINATOR (IGC)
Name JONES EDWARD                         Grievance# 83803   institution OLD COLONY CORRECTIONAL CENTER

Commit No.                           ATTUCKS I                            Date Of            Date Of
             W102323       Housing                                        incident 20150924  Grievance 20150924
Informal filed   No
Complaint        For the past six or more months, I have reported on more than three (3) separate
                 occasions, to Mental Health RTU Clinicians (Vanessa,Erin,Mariah, Shauna and
                 Amanda) about inmate        Inmate A    continuously and constantly yelling and
                 screaming on the tier about "babys getting their pussy licked by fifty something
                 year old men", ", Fifteen year old girls being raped by her three brothers",
                 twelve year old girls getting raped by their Uncles". "Inmate                   raping
                 and killing a little girl" (inmate           have heard this also and have on
                 several occasions reported such to Mental Health (RTU) Clinicians Erin, Vanessa,
                 Etc...) Inmate                 raping a girl in Wellsley Mass" (Inmate          have
                 heard and reported this to his mental Health (RTU) Clinician Mariah, and have
                 stated to       Inmate A     that, not only has he never been to Wellsley Mass, but
                 he doesn't even know where Wellsley Mass is, and                  being a homo and a
                 Faggot!!. Each time Mental Health Clinicians would order          Inmate A      to be
                 placed on watch to monitor him. But he would stop making the sexual illicit
                 statements while in the presence of Mental Health and Correctional staff, But,
                 immediatley start back up once he is back to the Unit and out of thier presence.
                 The fourth (4th) and last time I reported to Mental Health, and, Correctional
                 staff to (Officer Moreland) about        Inmate A    saying sexual and illicit stuff
                 was in early August 2015 When I was laying in my bed and inmate          Inmate A
                 started yelling Continuously on the tier about "inmate                  raping and
                 killing a little girl" and how he (       Inmate A   ) was "going to kick inmate
                         's bitch ass etc..etc.. Officer Moreland wrote an incident report about
                 this incident after       Inmate A     admitted doing it. This incident was
                 investigated by IPS Officer (O'Neil) where inmate        Inmate A      was never
                 issued any disciplinary reports for his actions., As a matter of fact, Inmate A
                  Inmate A was instead given a loan
Remedy
Requested        1. That     Inmate A    be criminally and disciplinarily charged for False
                 information that resulted in me being traumatized; 2. That     Inmate A    be
                 kept away from me; 3. That I immediately taken off Awaiting action status; 4.
                 That all documents, reports, referrals related to this incident, I've requested,
                 be immediately provided to me; and 5. Any funds or good-time, or job position I
                 lost as a reasult of this matter be restored and reimbursed.
Staff
Recipient        Lavalley Hank L      CO III
Staff
Involved         Pacheco Amanda   Mental Health Professional
                 Stuart Erin E Mental Health Clinician
                 ONeil Matthew M IPS
                 Martino-Fleming Vanessa A Mental Health Professional
                 Smith Shawnna M Mental Health Professional
                 Moreland Terry   CO I '
                 Hill Mariah R Mental Health Professional
Signature
                     Case 1:16-cv-11666-LTS Document 145-11 Filed 09/13/19 Page 2 of 3


                             COMMONWEALTH OF MASSACHUSETTS
                                                 DEPARTMENT OF CORRECTION
                                                   INMATE GRIEVANCE FORM
                          FORWARD TO INSTITUTIONAL GRIEVANCE COORDINATOR (IGC)
Name   JONES EDWARD                                                          Institution OLD   COLONY CORRECTIONAL CENTER
                                                                                           Date Of                       Date Of
Commit No. W102323             Housing ATTUCKS I                                                      20150924          Grievance' 20150924
                                                                                           Incident

                               RECEIPT BY INSTITUTIONAL GRIEVANCE COORDINATOR
Date Received 20150928             Decision Date     20151001
Signature        Lavalley Hank L            CO III
Final Decision   PARTIAL APPROVAL
Decision         Your grievance is partially approved; this issue with inmate                                           Inmate A is being
                 handled administratively.

Signature                                                                              Date



       Denied grievances may be appealed to the Superintendent within 10 working days of Institutional Grievance Coordinator's decision,




                                                              INMATE RECEIPT
Name             JONES EDWARD                                                             Institution OLD COLONY CORRECTIONAL

Commit No.                                           Grievance#     83 803          Date Received     CENTER
                 W102323
                                                                                                      20150928
Signature.       Lavalley Hank L             CO III
                     COMMONWEALTH
                   Case                        OF145-11
                        1:16-cv-11666-LTS Document MASSACHUSETTS
                                                        Filed 09/13/19 Page 3 of 3
                                            DEPARTMENT OF CORRECTION
                                             INMATE GRIEVANCE APPEAL FORM
                                              FORWARD TO SUPERINTENDENT
     Commit Name: JONES EDWARD                                                                     Commit #: W102323

         Grievance #: 83803                                                                Date Of Grievance: 20150924

            Institution: OLD COLONY CORRECTIONAL CENTER                                              Housing: ATTUCKS I

         Appeal Date: 20151002                                                        Appeal Received Date:      20151005

Current Institution:   OLD COLONY CORRECTIONAL CENTER                                      Current Housing:      ATTUCKS II

Appeal           The decision you provided does not state what part(s) of my grievance remedy was "partially approved". 1. The reports,
                 documents, referrals and investigation information have not been provided to me as I grieved, and requested; 2. Inmate Inmate A
                  Inmate A have not been criminally or disciplinary charged (for presenting false PREA information against me, 3. That I receive
                 specifically what parts of my grievance was "partially approved" and which parts were not
Remedy
                 1. That all documents, referrals and investigative reports be provided to me that relates to the 8-26-15 PREA report / investigation
Requested
                 against me, 2. That inmate        Inmate A      be criminally and disciplinarily charged for false PREA allegations against me, 3.
                 That they receive what parts of my grievance was " partially approved" and what parts wasn't.
Staff
Recipient        Lavalley Hank L   CO III


Signature

                                     DECISION BY SUPERINTENDENT
Appeal Received Date      20151005               Decision Date     20151027            Decision    DENIED

Decision By      Mitchell Lisa A   SUPERINTENDENT

Reasons          Denied. Not entitled to information requested

Signature                                                                                 Date



                                                   INMATE RECEIPT
Inmate's Name JONES EDWARD                                                                   Institution OLD COLONY CORRECTIONAL
                                                                                                         CENTER
Number           W102323
                                                                                             Appeal Received Date          20151005
Staff
Recipient        Lavalley Hank L   CO III

Superintendent's Signature
